DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support indicating the electrode mixture layer coating material and the protective insulating layer coating material are deposited directly onto the current collector foil without overlapping, in fact fig. 2, and fig. 3 both show deposition with overlapping.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motonari Kifune et al (WO 2019/038970) in which we considered U. S. Patent Application: 2020/0144657, as legal English translated document, here after Kifune.
Claim 1 is rejected. Kifune teaches a method for manufacturing an electrode sheet comprising a current collector foil (45), and an electrode mixture layer(32a) and a protective insulating layer (31) disposed adjacent to each other on the current collector foil [abstract, fig. 11A], comprising:
a coating material preparation step of preparing an electrode mixture layer coating material obtained by fluidizing components of the electrode mixture layer along with a solvent [0047] and a protective insulating layer coating material obtained by fluidizing components of the protective insulating layer along with a solvent [0048, fig. 5], a coating step of simultaneously coating the electrode mixture layer coating material on the current collector foil and the protective insulating layer coating material on the current collector foil [fig. 6 and fig. 7, 0050, 0052-0054], adjacent to and in contact with each other in a direction perpendicular to a conveying direction of the current collector fig. [fig. 117A], and
a drying step of drying the electrode mixture layer coating material and the protective insulating layer coating material on the current collector foil after the coating step [0052], wherein in the coating step, a thickness of the protective insulating layer coating material in coating is made thinner than a thickness of the electrode mixture layer coating material in coating [fig. 11A, 0052], and
there exists a period in which the electrode mixture layer coating material and the protective insulating layer coating material are present, in contact with each other both in a wet state, on the current collector foil, in a time from the coating step to the drying step [0052, fig. 6, fig. 7]. Kifune also teaches the electrode mixture layer coating material and the protective insulating layer coating material are deposited directly onto the current collector foil without overlapping [fig. 11A, and 11B]. 
Response to Arguments
Applicant's arguments filed 10/04/22 have been fully considered but they are not persuasive. The examiner believes fig. 11A teaches some areas that the electrode mixture layer coating material and the protective insulating layer coating material are deposited directly onto the current collector foil (45) without overlapping (31a and 31b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712